DRUCKER, J. pro tem.†
Defendant appeals from the judgment and order denying his motion for a new trial. After conviction, criminal proceedings were adjourned and the defendant was committed to the California Rehabilitation Center. No judgment was pronounced.
The grounds for appeal are the same as those urged in People v. Wilson, ante, p. 358 [48 Cal.Rptr. 638] 2d Criminal No. 10827, decided this date.
This appeal is one of a series of cases in which extensive discovery proceedings (detailed in People v. Wilson, supra) were undertaken by various defendants to learn the whereabouts of one Samuel Kinsey, a participant-informant, and a material witness. An application by defendant to augment the record to include the reporter’s transcript of the discovery proceedings involving other defendants, was granted *954by this court. The appeal is predicated mainly on the grounds that the defendant was deprived of his constitutional rights to a speedy trial, a fair trial and denial of due process of law.
Trial before a jury resulted in a verdict of guilty of violation of section 11501, Health and Safety Code. The evidence showed that the undercover officer met Kinsey on the street. Kinsey left and in approximately five minutes reappeared with the defendant. Kinsey asked the defendant if he had the stuff. Then followed the transaction whereby $10 was passed from the officer to Kinsey to the defendant. In turn a balloon containing heroin was passed from defendant to Kinsey to Williams.
For the reasons set forth in People v. Wilson, supra, the order denying a motion for a new trial is affirmed. The appeal from the purported judgment is dismissed.
Shinn, P. J., and Kaus, J., concurred.
Appellant’s petition for a hearing by the Supreme Court was denied March 9, 1966.

Retired judge of the superior court sitting under assignment by the Chairman of the Judicial Council.